
	
		II
		Calendar No. 249
		110th CONGRESS
		1st Session
		S. 1139
		[Report No. 110–116]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Bingaman (for
			 himself, Mr. Salazar,
			 Ms. Cantwell, Mr. Sanders, and Mr.
			 Wyden) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the National Landscape
		  Conservation System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Landscape Conservation System
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)SystemThe term system means the
			 National Landscape Conservation System established by section 3(a).
			3.Establishment of the national landscape
			 conservation system
			(a)EstablishmentIn order to conserve, protect, and restore
			 nationally significant landscapes that have outstanding cultural, ecological,
			 and scientific values for the benefit of current and future generations, there
			 is established in the Bureau of Land Management the National Landscape
			 Conservation System.
			(b)ComponentsThe system shall include each of the
			 following areas administered by the Bureau of Land Management:
				(1)Each area that is designated as—
					(A)a national monument;
					(B)a national conservation area;
					(C)an outstanding natural area;
					(D)a wilderness study area;
					(E)a component of the National Trails
			 System;
					(F)a component of the National Wild and Scenic
			 Rivers System; or
					(G)a component of the National Wilderness
			 Preservation System.
					(2)Any area designated by Congress to be
			 administered for conservation purposes, including—
					(A)the Steens Mountain Cooperative Management
			 and Protection Area, as designated under section 101(a) of the Steens Mountain
			 Cooperative Management and Protection Act of 2000 (16 U.S.C.
			 460nnn–11(a));
					(B)the Headwaters Forest Reserve; and
					(C)any additional area designated by Congress
			 for inclusion in the system.
					(c)ManagementThe Secretary shall manage the
			 system—
				(1)in accordance with any applicable law
			 (including regulations) relating to any component of the system included under
			 subsection (b); and
				(2)in a manner that protects the values for
			 which the components of the system were designated.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 National Landscape Conservation System
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)SystemThe term system means the
			 National Landscape Conservation System established by section 3(a).
			3.Establishment of the national landscape
			 conservation system
			(a)EstablishmentIn order to conserve, protect, and restore
			 nationally significant landscapes that have outstanding cultural, ecological,
			 and scientific values for the benefit of current and future generations, there
			 is established in the Bureau of Land Management the National Landscape
			 Conservation System.
			(b)ComponentsThe system shall include each of the
			 following areas administered by the Bureau of Land Management:
				(1)Each area that is designated as—
					(A)a national monument;
					(B)a national conservation area;
					(C)a wilderness study area;
					(D)a national scenic trail or national
			 historic trail designated as a component of the National Trails System;
					(E)a component of the National Wild and Scenic
			 Rivers System; or
					(F)a component of the National Wilderness
			 Preservation System.
					(2)Any area designated by Congress to be
			 administered for conservation purposes, including—
					(A)the Steens Mountain Cooperative Management
			 and Protection Area;
					(B)the Headwaters Forest Reserve;
					(C)the Yaquina Head
			 Outstanding Natural Area; and
					(D)any additional area designated by Congress
			 for inclusion in the system.
					(c)ManagementThe Secretary shall manage the
			 system—
				(1)in accordance with any applicable law
			 (including regulations) relating to any component of the system included under
			 subsection (b); and
				(2)in a manner that protects the values for
			 which the components of the system were designated.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		June 28, 2007
		Reported with an amendment
	
